ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_01_EN.txt.                DECLARATION BY JUDGE RANJEVA

 ranslation]

Notion of law prevailing at the time — Relations between Johor and the Brit-
 Crown — Notion of non-“civilized” “nation” — Hence : lack of valid acqui-
ence by the Sultan of Johor — Malaysia’s conduct in the post-colonial
iod — Transfer of title.

1. The present Judgment raises no substantive objection : Malaysia’s
memorial historic title to Pedra Branca/Pulau Batu Puteh has received
equate consideration and the exercise of sovereignty over that island
 Singapore on the date of the Court’s Judgment cannot seriously be
estioned. On the other hand, the analysis and characterization of the
ssage of sovereignty from Johor to the British Crown and, subse-
ently, Singapore, are not convincing. But as this declaration refers to
 approach which the Parties did not adopt, the general outlines of this
ernative basis need to be set out here.

 2. The Judgment could rightly not be founded on an agreement at
hose expiry Johor would tacitly have consented to the passage of sov-
eignty to the British Crown, in the absence of any relevant proof. In the
 sence of the probatio probatissima, failing agreement between the
 rties concerned and without any reference to the notion of acquisitive
escription, the Judgment concludes, in paragraph 276, that : “the rele-
 nt facts, including the conduct of the Parties . . . reflect a convergent
olution of the positions of the Parties regarding title to Pedra Branca”.
 is conclusion is set out as follows in paragraph 121 : “sovereignty over
 ritory might pass as a result of the failure of the State which has sov-
eignty to respond to conduct à titre de souverain of the other State”.
 e Judgment is based on the award by Max Huber in the Island of Pal-
as case, and on the Judgment of the Chamber in the Gulf of Maine
se. The failure to respond may perfectly well be tantamount to acqui-
cence following
   “from the fundamental principles of good faith and . . . equivalent to
   tacit recognition manifested by unilateral conduct which the other
   party may interpret as consent” (Delimitation of the Maritime Bound-
   ary in the Gulf of Maine Area (Canada/United States of America),
   Judgment, I.C.J. Reports 1984, p. 305, para. 130).

3. Acquiescence is presented as a title, in other words, a substantive
sis for the right of territorial sovereignty. In this case, the Judgment
cribes to Johor consent to the progressive transfer of the right to the

                                                                         95

 itish Power. This method of transfer of the title of sovereignty would
 ve benefited from further explanation for the Court’s analysis in this
se to be convincing. As the transfer of territorial sovereignty cannot be
esumed in international law, the Judgment cannot confine itself to
  nsposing traditional conceptual categories under judicial and arbitral
  isprudence. The Judgment reasons on the basis of the formal concepts
 sovereignty and conventional liberty. On analysis, it is not certain that
 s approach is relevant, for in the case law cited, the context is directly
 ernational relations : United States of America/Spain in the Island of
 lmas case ; the United States of America and Canada in the Gulf of
aine case. Acquiescence in the area of territorial claims might also be
  tanced in connection with the conduct of the Siamese authorities
emple of Preah Vihear (Cambodia v. Thailand), Merits, Judgment,
C.J. Reports 1962, p. 23) or with the protest by Honduras (Land, Island
d Maritime Frontier Dispute (El Salvador/Honduras : Nicaragua inter-
ning), Judgment, I.C.J. Reports 1992, p. 577). In all these precedents,
e notion of title is used ambiguously, as it refers to the means of the
  nsfer of sovereignty, but not to the actual cause of this legal process.
 ansfer of sovereignty may only result from two factors : either through
  equivalent act, a hypothesis rightly referred to in paragraph 120, or by
e emergence of a superior legal title. Where the second hypothesis does
 t arise, it is hard to see how Johor’s title could have been extinguished
thout its consent ; all the more so as the Judgment relies on the pre-
mption of consent in order to conclude that sovereignty was transferred.


4. The Judgment seeks to rehabilitate the history of peoples and
tions by constructing its edifice on the axiomatic bases of international
w, a praiseworthy intention from the angle of history and the demands
 cultural diversity. But this reduction of the reality of the facts to suit
e interpretation of the concepts and techniques of international law
 es not tally with the legal and political order which prevailed when
vereignty was transferred.
5. A glance at the history of the law of international relations reveals
at there have been double standards in the application of the applicable
 rms. In the circumstances of the case, relations between the United
ngdom and the Netherlands are governed by public international law,
thout consideration of the territorial object of the agreement. The pur-
 se of the Anglo-Dutch Treaty of 1824 was the apportionment of
heres of influence between the two colonial Powers. In the policy of
pansion and the practice of colonial apportionment, these agreements
ralded the advent of the international colonial order. Relations between
e sovereign colonial Powers fell within the domain of international law.
On the other hand, it is difficult to assert that relations between the
nited Kingdom and the Sultanate of Johor were established on the
sis of relations between sovereign, equal subjects of international law.
 view of the characteristics of colonial expansion, it is difficult to avoid

                                                                         96

course to the historical-critical method. To begin with, in the nine-
 nth century, agreements signed between the European Powers and the
digenous political authorities were not recognized as international trea-
s. The award in the Delagoa Bay case is the acknowledged authority
   this issue (Delagoa Bay (Great Britain/Portugal), S.A. MacMahon,
  July 1875, in A. de Lapradelle and N. Politis, Recueil des arbitrages
 ernationaux, Vol. III, 1954, p. 633). The text of Article 38 (c) of the
atute of the Permanent Court, and then of the present Court, still con-
 ns traces of this philosophy. A contrario, it recognizes the possibility of
e existence in law of non-civilized nations who would have no access to
 ernational law. Also, the sovereignty granted to indigenous authorities
d not have the same significance as that in relations between colonial
 wers : sovereignty could not be held against the latter. The indigenous
 thority had but one right and one obligation, to submit to the will of
e colonial Power, whereas for the colonial Powers vis-à-vis the indig-
ous authorities, it was not certain that pacta sunt servanda. This was
e characteristic of classical colonial international law : public interna-
 nal law in relations between European Powers, and unequal domina-
 n in relations with the indigenous authorities. Hence the Sultan of
hor could not express the slightest opposition to a decision by the Brit-
 . The consultation of the Sultan of Johor, of which the Judgment
akes so much, was not the expression of a request for legal approval,
 t an administrative measure situated somewhere between courteously
 orming him and inviting him to endorse unhesitatingly and unreserv-
ly the proposals of the colonial authority. Conscious as he was of the
 licy of colonial expansion, the Sultan had no alternative but to pursue
policy of evasion : to contemplate the machinations of the colonial
 wer as a passive and impotent spectator. Great Britain thus gradually
 d discreetly substituted the exercise of its territorial colonial authority
r the power of running and administering the navigation and maritime
 ety service on Pedra Branca/Pulau Batu Puteh, accepted by the Sultan
 Johor.
Thus it is surreal to speak of the international transfer of title by acqui-
cence when, according to the rules and practice of the colonial Powers,
was the exercising of colonial territorial title. To follow the reasoning
  the Judgment, requiring Malaysia to provide proof of its refusal to
cept the act progressively performed by the United Kingdom means
king it to organize a war for the liberation of Pedra Branca/Pulau Batu
 teh ! The exercising of the territorial title by the United Kingdom was
 t legitimate under international law, but is a fact of colonial law, which
ganized the map of the world and apportioned all its areas.
In the specific circumstances of the case, Johor could not be blamed for
  silence, even if it is established that proof of the acceptance of the ces-
 n of the island exists.
6. But where relations between Malaysia and Singapore on the Pedra
 anca/Pulau Batu Puteh question are concerned, international law redis-
vers its titles. Johor’s reply to the request for information from the

                                                                          97

olonial Secretary of Singapore may also be considered unimportant in
 ms of establishing Johor’s acquiescence to the transfer of territorial
 e. Johor’s reply is not an answer to the question raised, since Singa-
 re took no decision whatever following Johor’s assertion. Yet one cer-
 nty remains : the problem of the territorial title over the island which
rms the subject of the dispute. Singapore’s succession to the United
 ngdom’s rights also obliged it to take over the practices of its predeces-
r. In law, and during the colonial period, silence could not be held
 ainst Malaysia. But since the accession of the Parties to independence,
alaysia cannot rely on its indifference and silence in the light of con-
 ct that simply and irrebuttably presumes Singapore’s sovereignty over
 dra Branca/Pulau Batu Puteh.

7. In conclusion, through succession to the colonial territorial title,
ngapore has sovereignty over Pedra Branca/Pulau Batu Puteh.

                                        (Signed) Raymond RANJEVA.




                                                                        98

